         Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

B.P. a minor, by and through their parent,
L.P.; C.L. a minor, by and through their
parent, K.L.; O.D. a minor, by and through
their parent; N.D., R.J. a minor, by and
through their parent, H.J.; L.H. a minor, by
and through their parent, S.H.; O.P. a minor,           Civ. No. 21-   1112
by and through their parent, S.P.; E.H. a
minor, by and through their parent, M.H.; L.S.
a minor, by and through their parent, B.P.;
G.E. a minor, by and through their parent,
A.E.; M.B. a minor, by and through their
parent, R.B.; and G.A. a minor, by and
through their parent, A.A., each a minor
resident of the North Allegheny School
District attending a North Allegheny School
District School or a parent of the same,

                    Plaintiffs,

                    v.

NORTH ALLEGHENY SCHOOL
DISTRICT, a Pennsylvania governmental
entity, ANDREW CHOMOS, MARCIE
CROW, ELIZABETH BLACKBURN,
RICHARD MCCLURE, SCOTT E.
RUSSELL, ALLYSON MINTON, KEVIN
MAHLER, ELIZABETH WERNER,
and SHANNON YEAKEL, all individual
elected officials sued in their individual
capacity and in their capacity as members of
the NORTH ALLEGHENY SCHOLL
DISTRICT BOARD OF DIRECTORS, a
Pennsylvania elected legislative body,

                   Defendants.

                         COMPLAINT FOR INJUNCTIVE RELIEF

        Above named Plaintiffs (“Plaintiffs”), by and through undersigned counsel, Alexander

Saksen, Esquire, and the law firm of Goldberg, Kamin, and Garvin, LLP, and hereby file this

                                                 1
            Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 2 of 25




Complaint for Injunctive Relief against Defendants North Allegheny School District (“NASD”),

Andrew Chomos, Marcie Crow, Elizabeth Blackburn, Richard McClure, Scott E. Russell, Allyson

Minton, Kevin Mahler, Elizabeth Werner, and Shannon Yeakel, all individual elected officials

sued in their individual capacity and in their capacity as members of the North Allegheny School

District Board of Directors (the “School Board” and, collectively with other Defendants,

“Defendants”). In support of the claims set forth herein, Plaintiffs allege and aver as follows:

                                       INTRODUCTION

       1.       Effective August 16, 2021, the NASD Health and Safety Plan was updated to

require face coverings indoors for students, staff, and visitors for K-12 as part of its prevention

strategy to reduce the spread of COVID-19 and maximize in-person learning during the coming

school year. Notice of this requirement was provided to all NASD School District

Parents/Guardians in anticipation of the students’ first day of school, which is tomorrow, August

23, 2021. The decision to require universal masking was based on consultation with the Allegheny

County Health Department and the NASD District Physician, consideration of District data

concerning student and staff quarantines and associated lost in-person instruction days during the

2020-2021 school year, and consideration of the Centers for Disease Control’s (“CDC”) updated

quarantining policy in effect for the 2021-2022 school year, which would eliminate the

requirement for students exposed to a person infected with COVID-19 in school to quarantine

provided both the infected and exposed individuals were properly wearing face coverings at the

time of exposure. The decision effectuates the School District’s goal of maximizing in-person

learning while providing a safe learning environment for students and staff.

       Without notice to the public, or even prior notice to the full School Board, at the August

18, 2021 School Board Meeting noticed solely to hire two new staff members, School Board

                                                 2
         Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 3 of 25




Member Elizabeth Blackburn made a motion to eliminate the universal masking requirement.

School Board Vice President Marcie Crow seconded the motion. Ultimately, the Board voted 6-3

in favor eliminating the universal mask requirement and made masks optional, effective August

19, 2021. Further, the Board voted 6-3 to strip District Superintendent Dr. Melissa Friez, Ed.D of

her authority to make changes to the Health and Safety Plan, thereby claiming that right for

themselves.

       The Board’s decision violates Constitutional substantive and procedural due process and

will result in irreparable harm to the Plaintiffs, NASD staff, students, and visitors, and the local

community at large. As of August 14, 2021, the CDC placed Allegheny County, where NASD is

situated, in the “High” COVID-19 community transmission level, which is highest community

transmission rating set by the CDC. The CDC, Pennsylvania Department of Education,

Pennsylvania Department of Health, and Allegheny County Health Department recommend

universal masking in K-12 schools, regardless of vaccination status, to reduce the transmission of

COVID-19, and specifically the highly transmissible Delta variant and its substantial effect on

school-age children in the K-12 community. Effective mask wearing is proven to reduce the risk

of transmission of COVID-19. Unmasked individuals are at risk of immediate and irreparable

harm from COVID-19, which can cause serious illness and death.

       Plaintiffs ask this Court to immediately enter a Temporary Restraining Order on an

emergency basis, and ultimately grant Plaintiff’s a Preliminary Injunction to enjoin the Board from

enforcing the mask-optional policy adopted on August 18, 2021, and to restore the status quo that

existed prior to the Board’s vote, that is, restore NASD’s universal masking policy, effective

August 16, 2021, and restore Superintendent Friez’s authority to update the District’s Health and

Safety Plan with regard to COVID-19 prevention strategies for the 2021-2022 school year

                                                 3
             Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 4 of 25




consistent with Dr. Friez’s authority as set out in applicable School Board and NASD policies.

                                             PARTIES

        2.       Plaintiff B.P. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff B.P. is and was at all times relevant hereto a student

at a NASD public school.

        3.       Plaintiff L.P. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff L.P. is the parent of

Plaintiff B.P.

        4.       Plaintiff C.L. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff C.L. is and was at all times relevant hereto a student

at a NASD public school.

        5.       Plaintiff K.L. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff K.L. is the parent of

Plaintiff C.L.

        6.       Plaintiff O.D. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff O.D. is and was at all times relevant hereto a student

at a NASD public school.

        7.       Plaintiff N.D. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff N.D. is the parent of

Plaintiff O.D.

        8.       Plaintiff R.J. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff R.J. is and was at all times relevant hereto a student

at a NASD public school.

                                                  4
             Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 5 of 25




        9.       Plaintiff H.J. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff H.J. is the parent of

Plaintiff R.J.

        10.      Plaintiff L.H. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff L.H. is and was at all times relevant hereto a student

at a NASD public school.

        11.      Plaintiff S.H. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff S.H. is the parent of

Plaintiff L.H.

        12.      Plaintiff O.P. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff O.P. is and was at all times relevant hereto a student

at a NASD public school.

        13.      Plaintiff S.P. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff S.P. is the parent of

Plaintiff O.P.

        14.      Plaintiff E.H. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff E.H. is and was at all times relevant hereto a student

at a NASD public school.

        15.      Plaintiff A.H. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff A.H. is the parent of

Plaintiff E.H.

        16.      Plaintiff L.S. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff L.S. is and was at all times relevant hereto a student

                                                  5
          Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 6 of 25




at a NASD public school.

        17.      Plaintiff B.P. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff B.P. is the parent of

Plaintiff L.S.

        18.      Plaintiff G.E. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff G.E. is and was at all times relevant hereto a student

at a NASD public school.

        19.      Plaintiff A.E. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff A.E. is the parent of

Plaintiff G.E.

        20.      Plaintiff M.B. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff M.B. is and was at all times relevant hereto a student

at a NASD public school.

        21.      Plaintiff R.B. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff R.B. is the parent of

Plaintiff M.B.

        22.      Plaintiff G.A. is a minor child who resides in the North Allegheny School District,

in Allegheny County, Pennsylvania. Plaintiff G.A. is and was at all times relevant hereto a student

at a NASD public school.

        23.      Plaintiff A.A. is an adult individual who is a resident and taxpayer in the North

Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff A.A. is the parent of

Plaintiff G.A.

        24.      Defendant NASD is a municipal organization made up of 9 individual school

                                                  6
         Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 7 of 25




directors residing and conducting business in Allegheny County, Pennsylvania.

       25.     Defendant School Board is an elected school board residing and conducting

business in Allegheny County, Pennsylvania.

       26.     Defendant Andrew Chomos is an Allegheny County resident and member of the

School Board, sued here in his individual and representative capacity.

       27.     Defendant Marcie Crow is an Allegheny County resident and member of the

School Board, sued here in her individual and representative capacity.

       28.     Defendant Elizabeth Blackburn is an Allegheny County resident and member of the

School Board, sued here in her individual and representative capacity.

       29.     Defendant Richard McClure is an Allegheny County resident and member of the

School Board, sued here in his individual and representative capacity.

       30.     Defendant Scott E. Russell is an Allegheny County resident and member of the

School Board, sued here in his individual and representative capacity.

       31.     Defendant Allyson Minton is an Allegheny County resident and member of the

School Board, sued here in her individual and representative capacity.

       32.     Defendant Kevin Mahler is an Allegheny County resident and member of the

School Board, sued here in his individual and representative capacity.

       33.     Defendant Elizabeth Werner is an Allegheny County resident and member of the

School Board, sued here in her individual and representative capacity.

       34.     Defendant Shannon Yeakel is an Allegheny County resident and member of the

School Board, sued here in her individual and representative capacity.

       35.     At all relevant times hereto, the School Board and the individual Defendants were

acting under

                                                7
         Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 8 of 25




                                 JURISDICTION AND VENUE

       36.      Plaintiffs incorporate the foregoing paragraphs as is set forth in full herein.

       37.      This Court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C.

§1331, 28 U.S.C. §§1343(a)(3), (4), and 42 U.S.C. §1983.

       38.      There exists an actual and justiciable controversy between Plaintiffs and Defendant

requiring resolution by this Court.

       39.      Plaintiffs have no adequate remedy at law.

       40.      Venue is proper before the United States District Court for the Western District of

Pennsylvania under 28 U.S.C. §1391 because all parties reside or otherwise are found herein, and

all acts and omissions giving rise to Plaintiffs’ claims occurred in the Western District of

Pennsylvania.

                                               FACTS

       41.      Plaintiffs incorporate the foregoing paragraphs as is set forth in full herein

A.     North Allegheny School District and the Board of Directors

       42.      NASD is the second largest School District in Allegheny County.

       43.      Its School Board is comprised of these nine individuals: Andrew Chomos, Marcie

Crow, Elizabeth Blackburn, Kevin Mahler, Richard McClure, Allyson Minton, Scott E. Russell,

Elizabeth M.J. Warner, and Shannon Yeakel.

       44.      Andrew Chomos, the President of the School Board, has a Bachelors Degree in

Business and Accounting.

       45.      Marcie Crow, the Board’s Vice President, has a Bachelor of Science in Elementary

Education and a Masters of Education, K-12. She has principal certifications in both elementary

and secondary education. She also holds teaching certifications in English and Multi-Genre

                                                   8
          Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 9 of 25




Writing from Oxford University.

        46.    Elizabeth Blackburn has a degree from Kenyon College. Upon information and

belief, Ms. Blackburn’s degree is not in science or medicine.

        47.    Kevin Mahler has an undergraduate degree in Sociology and Anthropology from

Duke University and an MBA from the University of Pittsburgh.

        48.    Richard McClure has an undergraduate degree from Geneva College. Upon

information and belief, Mr. McClure’s degree is not in science or medicine.

        49.    Allyson Minton has Bachelor of Arts in History and Secondary Education from

Washington College.

        50.    Scott E. Russell has a degree in Computer Science from Indiana University of

Pennsylvania and is currently enrolled in a Masters in Cybersecurity program at St. Bonaventure

University.

        51.    Elizabeth M. J. Warner has degrees in Civil Engineering and Engineering and

Public Policy from Carnegie Mellon University and a Masters Degree in Environmental

Engineering from Johns Hopkins University.

        52.    This nine-member Board unanimously appointed Melissa R. Friez, Ed.D., to serve

as Superintendent of Schools, effective July 1, 2021.

        53.    As Superintendent, Dr. Friez is charged with the administration of NASD.

        54.    The NASD website states that the Board “sets the exemplary standards that best

serve    the   interests   of   the    children       and   the   residents   of   the   District.”

https://www.northallegheny.org/Page/1039.

        55.    According to the Board Policy Manual, the Board considers one of its most

important functions to be Legislative or Policy Making. See Board Policy, Section 000, Code 002,

                                                  9
         Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 10 of 25




Sec. 2(D)(i), attached hereto as Exhibit A.

       56.     This same Board Policy states that “Board procedures and policies shall be

consistent of law, have a rational and substantial relationship to a legitimate purpose of the Board,

and be directed toward the maintenance and support of a thorough and efficient system of public

education in this District.” Id.

       57.     This Policy section also states that “The Board is responsible for acquiring the

reliable information from responsible sources which will enable it to make the best possible

decisions about the scope and nature of the educational program.” Id. at Sec. II(D)(ii).

       B. NASD’s Back to School Planning

       58.     In February 2021, the District formed a Back-to-School Planning Committee (the

“Planning Committee”) for the 2021-2022 School Year. The Planning Committee is comprised of:

the North Allegheny Executive Council, School Administration, North Allegheny Federation of

Teachers, the Education Advisory Council (“EAC”), the Secondary Advisory Council (“SAC”),

Superintendents’ Parents’ Liaison Committee (“SPLC”), the Student Services Advisory (“SSA”),

and members of the Health Services and Medical Community.

       59.     The Planning Committee met in March, April, May, and June of 2021.

       60.     In May, the District surveyed parents/guardians to gauge their interest between In-

Person Instruction and NA Cyber Academy for the 2021-2022 school year. Ninety-four percent of

parents/guardians responded to the survey, and 94.4% of those who responded (or 7,543 of 7,993),

said they plan to select In-Person Instruction.

       61.     Following these planning meetings and taking into account the results of the parent

survey, the Planning Committee used a collaborative approach to develop the Health and Safety

and Education Plans for the 2021-2022 School Year.

                                                  10
          Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 11 of 25




         C. Communication of the District’s Health and Safety and Education Plans to
            District Families

         62.     On June 17, 2021, Dr. Friez sent a district-wide email to parents concerning the

Health and Safety and Education Plans for the 2021-2022 School Year and linked the plans to the

email.

         63.     Dr. Friez informed District parents that “These plans were created with the

information that we know now. The District will continue to follow local, Commonwealth, and

national guidance, which may require our plans to change.” Email from M. Friez to North

Allegheny School District Parents/Guardians, June 17, 2021. See Exhibit B, attached hereto.

         64.     The Back to School Plan stated that “The District will continue to follow local,

Commonwealth, and federal guidance, which may require our plans to change.” See Exhibit C,

Back to School Plan, Draft Published June 16, 2021 (the “Plan”), p. 2; see also p. 12 (“The North

Allegheny School District 2021-2022 Health and Safety Plan was developed based on local,

Commonwealth, and federal guidance as of June 16, 2021.”)

         65.     The District’s mask policy at this time was as follows:

                 Students and staff are required to wear face coverings in accordance
                  with the order of the Pennsylvania Department of Health
                  requirements.
                 As of June 28, 2021 or when 70 percent of adults get their second
                  dose, whichever comes first, the Commonwealth’s mask order can
                  be lifted. At this time, the District will not require face coverings
                  after June 28, unless directed to do so by local, Commonwealth,
                  and/or federal guidelines.
                 Students and staff may choose to wear a face covering, even if we
                  are not required by local, Commonwealth, and/or federal guidelines.

Id. at p. 13.

         66.     The final paragraph of the June 16 Plan stated it was subject to change. Specifically,

the Plan stated: “This document was drafted on June 16, 2021 and is subject to updates. If and

                                                   11
         Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 12 of 25




when the circumstances surrounding the COVID-19 pandemic change, the federal,

Commonwealth, and local guidance may also change.” Id. at p. 17.

       67.     On June 23, 2021, the Board voted to approve the June 16, 2021 Health and

Education Plans.

       D. COVID-19 Cases Begin Spiking in Allegheny County; National, Commonwealth,
          and County Health Agencies Recommend Universal Masking in K-12 Schools

       68.     For the week beginning June 13, 2021, the Allegheny County Health Department

reported 66 confirmed and 74 probable COVID-19 cases. 1

       69.     By mid-July, Allegheny County was beginning to experience a surge in cases,

which health experts were attributing to the highly contagious Delta variant.

       70.     For the week beginning July 11, 2021, Allegheny County Health Department

reported 176 confirmed and 72 probable cases. 2

       71.     On July 19, 2021 North Allegheny School District Parents/Guardians were

instructed to make their enrollment selections for the 2021-2022 School Year, selecting between

in-person instruction and the North Allegheny Cyber Academy. See District Email to North

Allegheny School District Parents/Guardians, July 19, 2021, attached hereto as Exhibit D. The

deadline for enrollment was July 25 and anybody who did not make a selection by that date would

automatically be enrolled for in-person instruction. Id. Parents could not further change their

enrollment selection until January 2022.

       72.     Various District parents and guardians, including certain of the Plaintiffs, contacted




1
  See Allegheny County Health Department Covid-19 Summary,
https://tableau.alleghenycounty.us/t/PublicSite/views/COVID-19Summary_16222279737570/COVID-
19Summary?:showAppBanner=false&:display_count=n&:showVizHome=n&:origin=viz_share_link&:isGuestRedi
rectFromVizportal=y&:embed=y, last accessed August 21, 2021.
2
  Id.
                                                12
            Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 13 of 25




the District prior to making their enrollment selections to inquire about the District’s mask policy

in light of the rising number of COVID-19 cases in the county. The District responded by stating

that it was continuing to monitor the situation and might require face coverings:

         The District will continue to monitor the spread of COVID-19 within our school
         community and is prepared to quickly make decisions to increase prevention
         strategies. The District may decide to require face covering for reasons such as (but
         not limited to): community spread of the illness in classrooms, individual school
         buildings, and across the district, or a change in the community transmission level
         in the county. This also includes regular consultation with the Allegheny County
         Health Department and our District physician. In addition to these measures, the
         District will comply if it is mandatory to implement face coverings by local,
         Commonwealth, and/or Federal officials.

         As we approach the 2021 -2022 school year, our administration and staff will
         continue to ensure that our schools remain safe, caring, and respectful learning
         environments. As a District we are committed to implementing prevention
         strategies to keep our students and staff healthy and safe.

Email from M. Friez, July 21, 2021, attached hereto as Exhibit E.

         73.     Plaintiffs made their enrollment selections based on the District’s stated

commitment to monitoring the Covid-19 pandemic and adjusting the Back to School Plan to

require masks based on the referenced data points and consultation with the ACHD and District

Physician. Plaintiffs relied on the District’s past practices, including requiring masks in the

previous year and stated commitment to monitoring health data.

         74.     On July 27, the CDC “recommend[ed] universal indoor masking for all teachers,

staff,    students,    and       visitors     to   schools,   regardless   of   vaccination      status.”

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html.

         75.     On August 4, 2021, the CDC stated, “Due to the circulating and highly contagious

Delta variant, CDC recommends universal indoor masking by all students (age 2 and older), staff,

teachers,      and    visitors     to       K-12   schools,   regardless   of   vaccination       status.


                                                      13
         Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 14 of 25




https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/k-12-guidance.html.

       76.     The Pennsylvania Department of Education and the Allegheny County Health

Department aligns themselves with the CDC’s universal mask recommendations. See

https://www.education.pa.gov/Schools/safeschools/emergencyplanning/COVID-

19/SchoolReopeningGuidance/ReopeningPreKto12/CDCGuidanceInf;                      see          also

https://www.alleghenycounty.us/Health-Department/Resources/COVID-19/Frequently-Asked-

Questions.aspx

       77.     On August 2, 2021, Allegheny County moved to the substantial transmission level

of the COVID-19 virus. See Allegheny County Transmission Level Data from CDC,

https://covid.cdc.gov/covid-data-tracker/#county-view.

       E. The District Updates Its Health and Safety Plan, Requiring Universal Masking

       78.     On August 10, 2021, Dr. Friez sent a welcome email to parents in the District.

Therein, she reiterated the statement made in prior correspondence with various District parents,

stating, “As was shared in the Back to School Plan, the District will continue to monitor the spread

of COVID-19 within the school community and is prepared to quickly make decisions to increase

prevention strategies. The District may decide to require face coverings for reasons such as (but

not limited to): community spread of the illness in classrooms, individual school buildings, and

across the District, or a change in the community transmission level in the county. This also

includes regular consultation with the Allegheny County Health Department and the District

physician.” Email from Dr. Friez to North Allegheny Parents/Guardians, August 10, 2021,

attached as Exhibit F.

       79.     On August 13, 2021, as Covid-19 cases continued to rise, Dr. Friez informed the

District that an update to the Health and Safety Plan was needed:

                                                14
         Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 15 of 25




        In order to honor the commitment to five days of in-person instruction and the need
        for our students to return to school to a safe environment with as few interruptions
        as possible, NASD will require face coverings indoors for students, staff, and
        visitors for grades K-12 beginning Monday, August 16.

        This decision to consider universal masking is a result of several factors:

        Analyzing COVID-19 data from last school year, as well as county and community
        statistics over the past month.

        Consultation with the Allegheny County Health Department and District Physician.

        Changes in the quarantine procedures that would negatively impact our ability to
        ensure consistent in-person instruction for all students.

        Next week, an update to the District’s Back to School plan will be shared during
        the NASD Board of School Directors meeting. The draft presentation for
        Wednesday night, which includes the rationale for this change and other updates to
        the Health & Safety Plan, can be found here.

Email from Dr Friez to District Parents, August 13, 2021, attached hereto as Exhibit G.

        80.     The presentation informed that, under last year’s CDC guidance, NASD was

required to quarantine all students within six feet or more, regardless of their use of a face covering.

Under the updated CDC guidance, if both the infected and the exposed students correctly and

consistently work well-fitting masks, the exposed, but correctly masked, students do not need to

quarantine. See Exhibit H, 2021-2022 Health and Safety Plan Update, August 18, 2021, at p. 6.

        81.     The District analyzed the quarantining data from the 2020-2021 school year, noting

that 9,923 quarantine notes were issued during that year. Id. at p. 8. Robust details on number of

students and staff quarantined was provided, showing that 2,228 students were quarantined once,

while 2,335 students were quarantined more than once. Id. One student was quarantined nine

times. Id.

        82.     Data from the Allegheny County Health Department established that case of school

 age children 5-18 had increased steadily over the past four weeks, from 28 in the week of July

                                                  15
        Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 16 of 25




10-16, 2021 to168 during the week of August 7-13, 2021. Id. at p. 15.

      83.       Similarly, cases in the NASD municipalities were increasing. Id. at p. 16.

      84.       The District’s Health Services had been having weekly meetings with the District

Physician since July to review county and local data and guidelines. Id. at p. 17.

      85.       “Based on these discussions, to avoid large numbers of quarantines and to

maximize in-person learning while providing a safe learning environment for students and staff,

the group agreed that requiring masks was necessary.” Id.

      86.       On August 14, 2021, Allegheny County’s Covid-19 community transmission level

was moved from substantial to high. See Allegheny County Transmission Level Data from CDC,

https://covid.cdc.gov/covid-data-tracker/#county-view last accessed August 22 2021.

      F. At the NASD August 18, 2021 Board Meeting, Without Prior Notice, the Board
         Votes to Eliminate Universal Masking and Make Masks Optional

      87.       As is customary, the NASD Board Meeting Agenda was posted on the School

Board’s website the day prior to the meeting, August 17, 2021.

      88.       The Agenda included a line item under Section C., Reports, for Dr. Friez’s

presentation of the Back to School Plan Update. See Agenda for NASD Board Meeting, attached

as Exhibit I.

      89.       There was no indication under Section D., Special Meeting Voting Items, that the

Board would vote on the Back to School Plan Update. Id.

      90.       As the August 18th Meeting approached, community members learned that the

District had eliminated two safety accommodations that had been implemented during the

pandemic: 1) they moved the meeting from the spacious North Allegheny Senior High School

auditorium to the much smaller Board Room at the Central Administration Office; and 2) they


                                                16
          Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 17 of 25




prohibited speakers from calling in with their remarks. Instead, all comments had to be made in

person.

       91.    Although the mask requirement for staff and visitors had gone into effect on August

16th, Board Vice President Marcie Crow and Director Elizabeth Blackburn violated the District’s

policy by attending the August 18 meeting unmasked.

       92.    Dr. Friez presented the 2021-2022 Health and Safety Plan Update to the Board and

community attendees.

       93.    In addition to sharing the bases for updating the Plan to require universal masking,

she shared the following: only 20% of District children aged 12 and older are vaccinated.

       94.    In sum, all District children under 12, and 80% of children 12 and over, in the

District are unvaccinated.

       95.    During the meeting, Director Andrew Chomos expressed his dislike for masks and

removed his mask.

       96.    Although the community had been informed via Dr. Friez’s August 13 email that

the Health and Safety Plan Update regarding masks had gone into effect on August 16, Elizabeth

Blackburn made a motion during the August 18 meeting for the Board to vote on whether to

eliminate the universal masking requirement that had gone into effect upon the authority of

Superintendent Dr. Friez two days prior.

       97.    Director Marcie Crow seconded the Motion.

       98.    Director Allyson Minton voiced her surprise at the addition of this voting item to

the agenda, noting that the custom and practice of the Board is to set the agenda, then circulate

information needed for voting items to all Board members prior to the meeting so that the

Members can make informed decision on the voting item.

                                               17
        Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 18 of 25




      99.     Elizabeth Blackburn admitted that she had mentioned to Ms. Crow and Mr. Chomos

prior to the meeting that she was considering making a motion to vote on the Update to the Health

and Safety Plan.

      100.    Because the Back to School Plan Update was not listed as a voting item on the

Board’s Agenda, neither the full Board, nor community members, had notice that the Board would

vote on overturning the District’s two-day-old mask policy.

      101.    Community attendees informed friends who were not in attendance that if they

wanted to speak on this issue, they had to get to the Board Meeting as quickly as possible.

      102.    Though some individuals did rush to the meeting, upon information and belief,

various constituents who would have spoken had they had been provided notice of the vote were

not afforded their right to be heard.

      103.    Upon information and belief, the vast majority of speakers spoke in favor of Dr.

Friez’s recent update to the mask policy in light of the surge in Delta variant Covid-19 cases and

the desire to take reasonable steps to ensure student and staff safety, and to provide the best chance

for consistent in-person learning.

      104.    NASD’s well-reasoned decision to require universal masking in its K-12 buildings

was supported by recommendations by every local, state, and national health agency, analysis of

the District’s past quarantining numbers, consideration of the rise in COVID-19 cases in the

county and District Municipalities and following consultation with the District’s Physician.

      105.    Despite all of the information supporting the conclusion that universal masking will

reduce the necessity of quarantining and lost in-person education time, providing NASD with the

best possible chance of maximizing in-person education while protecting its staff and students, at

the conclusion of public comment, Elizabeth Blackburn, Marcie Crow, Rick McClure, Andrew

                                                 18
        Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 19 of 25




Chomos, Shannon Yeakel, and Scott E. Russell voted to eliminate the universal masking

requirement, and thus, with a 6-3 vote against masks, masks were made optional for all students,

staff, and visitors. The District did not consider whether, or how significantly, parties had relied

on its previous policies, decisions, and commitments.

       G. The Board Members Offered No Basis for Eliminating the Universal Masking
          Requirement that Went Into Effect on August 16, 2021.

       106.   The six Board members who voted to eliminate the universal masking requirement

did not state that they spoke with any health professionals inside or outside of the NASD prior to

concluding that universal masking should be eliminated.

       107.   They provided no information from any local, Commonwealth, or national health

agency to support the elimination of universal masking.

       108.   They did not state that the District Physician supported their vote, and in fact, the

District Physician recommends universal masking.

       109.   They did not provide any evidence that masking would undermine or prevent the

District from achieving its goal of maximizing in-person instruction while protecting staff and

students, or that optional masking was a more effective way to achieve this goal.

       110.   They did not present any evidence that masking would harm any student or staff

member.

       111.   At 2:15 am, correspondence from the District was sent to North Allegheny

Parents/Guardians via email, stating as follows:

       The Board of Directors voted 6-3 to make masks optional, but strongly
       recommended, for students, staff, and visitors through September 22, 2021. This
       vote will be reviewed again at the September 22, 2021 Board of Directors meeting.

See Exhibit J, August 19, 2021 email.


                                                19
        Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 20 of 25




      H. The District’s Rescission of the Masking Requirement Causes Immense and
         Irreparable Harm to Students, Staff, and Community, Who Are at Increased Risk
         of Developing COVID-19 and to Students Who Are At Risk of Losing Critical In-
         Person Instruction Time.

      112.     NASD’s first day of school is August 23, 2022. By September 22, 2021, the date

of the next announced Board meeting to reconsider masking, students and staff will have spent

twenty-two days unmasked in close proximity to one another.

      113.     The Delta variant of COVID-19 can be transmitted very well even by vaccinated

individuals. See Affidavit of Anna Marie White, MD, attached hereto as Exhibit K at ¶5.

      114.     Thus, 100% of NASD students, staff, and visitors are capable of transmitting

Covid-19 to one another or to somebody else in the community.

      115.     “COVID can be transmitted into mucous membranes, including the eyes, so

children wearing masks in rooms with unmasked individuals (despite vaccination status) are at

risk for infection.” Id.

      116.     Put simply: “Masks work.” Id.

      117.     Dr. White states “[m]edical studies demonstrate that if my child is wearing a mask,

he is protecting those around him in case he has COVID but is only minimally protected if

someone around him is unmasked and has COVID.” Id. ¶7.

      118.     Under the current policy of optional masking effectuated by the Board’s August 18

vote, “the Delta variant of COVID will spread throughout the school district and into the

community at large.” Id., at ¶8.

      119.     Dr. White opines that all vaccinated and unvaccinated children in the school district

“need to be masked in order to avoid not only the spread of the virus/illness but also to prevent

quarantines to the children who are exposed to a student who contracts COVID.” Id. at ¶12.


                                                20
        Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 21 of 25




       120.     There are no health risks to wearing masks, and there is no evidence that masks

affect a child’s ability to focus or learn in school. See, e.g., Affidavit of Dr. White at ¶12.

       121.     In Dr. White’s medical opinion, “immediate and irreparable injury, loss, or

damages will result” if universal masking is not required for all NASD students and employees.

Id. at ¶13. Without universal masking, children, teachers, and/or staff could suffer serious illness

or death. Id.

        COUNT I - 42 U.S.C. §1983 - Violation of Procedural Due Process (5th and
                                 14th Amendments)
                               Against All Defendants

       122.     Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.

       123.     In order establish a claim under section 1983 of the Civil Rights Act, a plaintiff

must prove a Defendant: (a) acted under the color of state law; (b) proximately causing; (c) the

Plaintiff to be deprived of a federally protected right. 42 U.S.C. §1983.

       124.     In the instant case, Defendants unquestionably acted under the color of state law.

       125.     Each Individual Defendant is an elected, voting member of the North Allegheny

School District School Board.

       126.     Under the Fifth Amendment to the Constitution, no person may be deprived of life,

liberty, or property without due process of law. U.S. Const. Ann., Amendment V.

       127.     The Fourteenth applies the protections of the Fifth Amendment to state actors. U.S.

Const. Ann., Amendment XIV.

       128.     Plaintiffs have constitutionally protected interests in the benefits that come from

the mask policy that was rescinded, including the ability to pursue a safe and healthy education.

       129.     Defendants’ rescission of the mask policy unlawfully deprives Plaintiffs of these

and other constitutionally-protected interests without due process of law. Such deprivation

                                                  21
        Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 22 of 25




occurred with no notice or meaningful opportunity to be heard. Such deprivation was arbitrary,

capricious, based on ignorance without inquiry into facts, and in violation of the Board’s own

policies and other applicable laws. Such deprivation violates the Fifth and Fourteenth

Amendments of the Unites States Constitution.

      130.      Plaintiffs were harmed and continue to be harmed by these unlawful acts, including

by suffering irreparable harm including exposure to present and existential threats to health and

safety, threat of retribution and bullying, increased risk of serious bodily injury and/or death.

     COUNT II - 42 U.S.C. §1983 - Violation of Substantive Due Process (Fourteenth
                       Amendment) – Against All Defendants

      131.      Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.

      132.      In order establish a claim under section 1983 of the Civil Rights Act, a plaintiff

must prove a Defendant: (a) acted under the color of state law; (b) proximately causing; (c) the

Plaintiff to be deprived of a federally protected right. 42 U.S.C. §1983.

      133.      In the instant case, Defendants unquestionably acted under the color of state law.

      134.      Each Individual Defendant is an elected, voting member of the North Allegheny

School District School Board.

      135.      Under the Fourteenth Amendment to the Constitution, and as established by state

law including the state created danger doctrine, Plaintiffs have a fundamental right to a public

education and to an education in a safe and healthy environment.

      136.      Plaintiffs were harmed and continue to be irreparably harmed by these unlawful

acts, including by suffering irreparable harm including exposure to present and existential threats

to health and safety, threat of retribution and bullying, increased risk of serious bodily injury

and/or death.


                                                  22
        Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 23 of 25




      COUNT III – 42 U.S.C. §1983 – Right to Free Association (First Amendment)
                               Against All Defendants

      137.      Plaintiffs incorporate the above averments as if set forth in full herein.

      138.      In order establish a claim under section 1983 of the Civil Rights Act, a plaintiff

must prove a Defendant: (a) acted under the color of state law; (b) proximately causing; (c) the

Plaintiff to be deprived of a federally protected right. 42 U.S.C. §1983.

      139.      Defendants deprived Plaintiffs of the right of free association guaranteed by the

First Amendment of the United States Constitution. Plaintiffs can no longer associate safely, or

potentially at all, because of Defendant’s rescission of the mask policy, yet they are required

under compulsory education laws to attend school.

      140.      Defendant’s actions have placed Plaintiffs in the Hobson’s Choice of ensuring their

safety in an ongoing pandemic and receiving the federally protected education guaranteed to all

children K-12 in the United States.

      141.      Deprivation of this federally protected right violates the United States

Constitution’s First Amendment.

      142.      Plaintiffs were harmed and continue to be irreparably harmed by these unlawful

acts, including by suffering irreparable harm including exposure to present and existential threats

to health and safety, threat of retribution and bullying, increased risk of serious bodily injury

and/or death.

                                     PRAYER FOR RELIEF

      WHEREFORE, Plaintiff requests that the Court grant the following relief:

      a.        Assume jurisdiction of this action;

      b.        Vacate and set aside the Defendant’s rescission of the universal masking policy, as
                well as any other action taken by Defendants to rescind the universal masking

                                                  23
            Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 24 of 25




                policy;

       c.       Declare that the Defendant’s rescission of the masking policy is void and without
                legal force or effect;

       d.       Declare that the rescission of the mask policy and actions taken by Defendant to
                rescind the mask policy are arbitrary, capricious, based on ignorance due to failure
                to inquire into facts, otherwise not in accordance with law, and without observance
                of required procedures;

       e.       Declare that the rescission of the universal masking policy and actions taken by
                Defendant to rescind the mask policy are in violation of the Constitution and
                contrary to the laws of the United States;

       f.       Temporarily restrain, as well as preliminarily and permanently enjoin Defendants,
                their agents, servants, employees, attorneys, and all persons in active concert or
                participation with any of them, from implementing or enforcing the rescission of
                the mask policy and from taking any other action to rescind the universal masking
                policy that is not in compliance with applicable law; and

       g.       Grant such other and further relief as may be just, equitable, and proper including
                without limitation, an award of attorneys’ fees and costs to Plaintiff.


                                                      Respectfully submitted,

                                                      GOLDBERG, KAMIN, GARVIN, LLP


Date: August 22, 2021                                 /s/ Alexander W. Saksen
                                                      Alexander W. Saksen
                                                      PA ID No. 86049
                                                      1806 Frick Building
                                                      437 Grant Street, 18th Floor
                                                      Pittsburgh, PA 15237
                                                      alexanders@gkattorneys.com
                                                      Counsel for Plaintiffs




                                                 24
         Case 2:21-cv-01112-MJH Document 1 Filed 08/22/21 Page 25 of 25




                                 CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Complaint was served by e-mail on this
22nd day of August 2021, addressed to the below parties and counsel:

NASD SOLICITOR                                        MEMBER MCCLURE
Alfred Maiello, Esquire                               rmcclure@northallegheny.org
Maiello, Brungo & Maiello
7500 Brooktree Ct.                                    MEMBER MINTON
Wexford, PA 15090                                     aminton@northallegheny.org
acm@mbm-law.net
                                                      MEMBER RUSSELL
MEMBER CHOMOS                                         srussell@northallegheny.org
achomos@northallegheny.org
                                                      MEMBER WARNER
MEMBER CROW                                           ewarner1@northallegheny.org
mcrow@northallegheny.org
                                                      MEMBER YEAKEL
MEMBER BLACKBURN                                      syeakel@northallegheny.org
lblackburn@northallegheny.org
                                                      BOARD SECRETARY
MEMBER MAHLER                                         kcaldwell@northallegheny.org
kmahler@northallegheny.org
                                                      NASD SUPERINTENDENT
                                                      mfriez@northallegheny.org


                                                              /s/ Alexander W. Saksen
                                                              Alexander W. Saksen




                                                 25
